Bird, J.
Plaintiff claims that he furnished theatrical costumes, to defendant for a monthly rental from September, 1912, to June 22, 1913. The agreement provided that after a stated time defendant should return them. Some of the costumes furnished were never returned, and this suit was begun to recover their value. The defense made was that in December, 1912, defendant turned over its theatrical company to the Central Circuit Company, a corporation which was formed for the purpose of operating theatrical companies in the Folly Treatre in Detroit, and elsewhere, and that if any costumes were not returned, the Central Circuit Company was liable therefor, and not defendant. The plaintiff had judgment. The question of the liability of defendant in this case turns upon the same state of facts as were discussed and passed upon in Weingarden v. Theatre Co., ante, 220 (155 N. W. 501), filed herewith, and is ruled by that case.
The judgment is affirmed.
Brooke, C. J., and Person, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred.